DETAILED ACTION
This action is in response to the application filed on 09 November 2021.
Claims 1-89 are under examination 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 August 2022, 30 August 2022 and 07 September 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-89 of U.S. Patent No. 11,228,923. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of U.S. Patent No. 11,228,923 and is therefore an obvious variant thereof.

Claims 1 and 46  of the instant application is directed to A method comprising: communicating a sounding signal to a plurality of devices through a first antenna array coupled to a basestation; in response to the sounding signal, communicating a response signal to the basestation from each of the plurality of devices, from the response signal determining device data comprising a signal strength of the sounding signal and phase information of the sounding signal; grouping the plurality of devices into a first group based on the device data; generating first transmit beamforming weights for the first group to shape a power output of the first antenna array into higher power and lower power regions for communicating a data signal to the first group; and broadcasting the data signal to the first group through a wireless signal from the first antenna array using the first transmit beamforming weights.

Claims 1 and 46 of the U.S. Patent No. 11,228,923 is directed to A method comprising: communicating a sounding signal to a plurality of devices through a first antenna array coupled to a basestation; in response to the sounding signal, communicating a response signal to the basestation from each of the plurality of devices, from the response signal determining device data comprising a device location, a signal strength of the sounding signal and phase information of the sounding signal; grouping the plurality of devices into a first group based on the device data; generating first transmit beamforming weights for the first group to shape a power output of the first antenna array into higher power and lower power regions for communicating a data signal to the first group; and broadcasting the data signal to the first group through a wireless signal from the first antenna array using the first transmit beamforming weights.
Claims 1 and 46 of the present application merely broaden the scope of independent claims 1 and 46 of the U.S. Patent No. 11,228,923 by eliminating in response to the sounding signal, communicating a response signal to the basestation from each of the plurality of devices, from the response signal determining device data comprising a device location.
Dependent claims 2-45, and 47-89 of instant application is rejected for the same reasoning as the independent claim 1. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Rainu, 168 USPQ 375 (Bd.App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/Examiner, Art Unit 2472